Exhibit 23.1 Cawley, Gillespie & Associates, Inc. petroleum consultants 13, SUITE 100 , SUITE 302 1, SUITE 1900 AUSTIN, TEXAS 78729-1707 FORT WORTH, TEXAS 76102-4987 HOUSTON, TEXAS 77002-5008 512-249-7000 817- 336-2461 713-651-9944 www.cgaus.com CONSENT OF INDEPENDENT PETROLEUM ENGINEERS The undersigned hereby consents to the references to our firm in the form and context in which they appear in the Annual Report on Form 10-K (as amended by Amendment No. 1 on Form 10-K/A) of Earthstone Energy, Inc. for the year ended December 31, 2016, as well as in the notes to the financial statements included therein. We also hereby consent to the incorporation by reference of the references to our firm, in the context in which they appear, and to our reserves report dated June 26, 2017, into the Registration Statements on FormS-3 (File Nos.333-205466, 333-213543 and 333-218277) and Form S-8 (File No. 333-210734) filed with the U.S. Securities and Exchange Commission. Sincerely, W. Todd Brooker, P.E.
